Name: ECSC High Authority: Decision No 29-55 of 3 November 1955 supplementing Decision No 3-52 of 23 December 1952 on the amount of and methods for applying the levies provided for in Articles 49 and 50 of the Treaty
 Type: Decision_ENTSCHEID
 Subject Matter: EU finance;  taxation
 Date Published: 1955-11-28

 Avis juridique important|31955S0029ECSC High Authority: Decision No 29-55 of 3 November 1955 supplementing Decision No 3-52 of 23 December 1952 on the amount of and methods for applying the levies provided for in Articles 49 and 50 of the Treaty Official Journal 021 , 28/11/1955 P. 0905 - 0905 Finnish special edition: Chapter 1 Volume 1 P. 0011 Swedish special edition: Chapter 1 Volume 1 P. 0011 Danish special edition: Series I Chapter 1952-1958 P. 0036 English special edition: Series I Chapter 1952-1958 P. 0036 Greek special edition: Chapter 01 Volume 1 P. 0010 DECISION No 29-55 of 3 November 1955 supplementing Decision No 3-52 of 23 December 1952 on the amount of and methods for applying the levies provided for in Articles 49 and 50 of the Treaty THE HIGH AUTHORITY, Having regard to Articles 49 and 50 of the Treaty; Having regard to Decision No 3-52 of 23 December 1952 on the amount of and methods for applying the levies provided for in Articles 49 and 50 of the Treaty (Official Journal of the Community of 30 December 1952, p. 4); Whereas, under Article 50 (3) of the Treaty, the High Authority may impose surcharges for delay in payment upon undertakings which do not comply with decisions taken by it concerning levies; Whereas the High Authority may consequently reserve the right to remit in whole or in part the automatic surcharge provided for in Article 6 of Decision No 3-52 in cases where it considers this to be justified; DECIDES: Article 1 Article 6 of Decision No 3-52 shall be supplemented by a third paragraph worded as follows: "At the request of the undertaking concerned the High Authority may, in cases where it considers this to be justified, remit in whole or in part the surcharges for delay in payment provided for in the preceding paragraphs." Article 2 This Decision shall enter into force in the Community on 1 December 1955. This Decision was considered and adopted by the High Authority at its meeting on 3 November 1955. For the High Authority The President RenÃ © MAYER